UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2010 Commission File Number 1-7062 INNSUITES HOSPITALITY TRUST (Exact name of registrant as specified in its charter) Ohio 34-6647590 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) InnSuites Hotels Centre 1625 E. Northern Avenue, Suite 105 Phoenix, AZ 85020 (Address of principal executive offices) Registrant’s telephone number, including area code: (602) 944-1500 Indicate by check mark whether the registrant: (l) has filed all reports required to be filed by Section13 or l5(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer¨ Non-accelerated fileroSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý Number of outstanding Shares of Beneficial Interest, without par value, as of May 25, 2010: 8,588,273 PARTI FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INNSUITES HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS APRIL 30, 2010 JANUARY31, 2010 (UNAUDITED) (AUDITED) ASSETS Current Assets: Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, including$252,997 and $179,818 from related parties and net of Allowance for Doubtful Accounts of $33,000 and $39,000, as of April 30, and January 31, 2010, respectively Prepaid Expenses and Other Current Assets Total Current Assets Hotel Properties, net Property, Plant and Equipment, net Deferred Finance Costs and Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Current Liabilities: Accounts Payable and Accrued Expenses $ $ Notes Payable to Banks — Current Portion of Mortgage Notes Payable Current Portion of Other Notes Payable Total Current Liabilities Mortgage Notes Payable Other Notes Payable TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Shares of Beneficial Interest, without par value; unlimited authorization;8,594,676 and 8,605,426 shares issued and outstanding at April 30, and January 31, 2010, respectively Treasury Stock, 8,192,073 and 8,181,323 shares held at April 30, and January 31, 2010, respectively ) ) TOTAL TRUST SHAREHOLDERS’ EQUITY NON-CONTROLLING INTEREST ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements 1 INNSUITES HOSPITALITY TRUST AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, REVENUE Room $ $ Food and Beverage Telecommunications Other Management and Trademark Fees, including $73,519 and $104,734 from related parties for the three months ended April 30, 2010 and 2009, respectively Payroll Reimbursements, Related Party TOTAL REVENUE OPERATING EXPENSES Room Food and Beverage Telecommunications General and Administrative Sales and Marketing Repairs and Maintenance Hospitality Utilities Hotel Property Depreciation Real Estate and Personal Property Taxes, Insurance and Ground Rent Other Payroll Expenses, Related Party TOTAL OPERATING EXPENSES OPERATING INCOME Interest Income TOTAL OTHER INCOME Interest on Mortgage Notes Payable Interest on Notes Payable to Banks — Interest on Other Notes Payable TOTAL INTEREST EXPENSE CONSOLIDATED INCOME BEFORE INCOME TAX PROVISION INCOME TAX PROVISION — — CONSOLIDATED NET INCOME LESS: NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTERESTS ) NET INCOME ATTRIBUTABLE TO CONTROLLING INTERESTS $ $ NET INCOME PER SHARE - BASIC $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC NET INCOME PER SHARE - DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - DILUTED See accompanying notes to unaudited consolidated financial statements 2 INNSUITES HOSPITALITY TRUST AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED APRIL 30, CASH FLOWS FROM OPERATING ACTIVITIES Consolidated Net Income $ $ Adjustments to Reconcile Consolidated Net Income to Net Cash Provided By Operating Activities: Provision for Uncollectible Receivables ) Stock-Based Compensation Hotel Property Depreciation Loss on Disposal of Hotel Properties Amortization of Deferred Loan Fees Changes in Assets and Liabilities: Increase in Accounts Receivable ) ) Decrease in Prepaid Expenses and Other Assets Decrease in Accounts Payable and Accrued Expenses ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Change in Restricted Cash ) ) Improvements and Additions to Hotel Properties ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Deferred Loan Fees — Principal Payments on Mortgage Notes Payable ) ) Net Proceeds from Refinancings of Mortgage Notes Payable — Payments on Notes Payable to Banks ) ) Borrowings on Notes Payable to Banks Repurchase of Treasury Stock ) ) Payments on Other Notes Payable ) ) NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See Supplemental Disclosures at Note 7 See accompanying notes to unaudited consolidated financial statements 3 INNSUITES HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS AS OF APRIL 30 AND JANUARY 31, 2010 AND FOR THREE MONTHS ENDED APRIL 30, 2 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION InnSuites Hospitality Trust (the “Trust”) is an unincorporated real estate investment trust in the State of Ohio that at April 30, 2010 owned four hotels through a partnership interest in RRF Limited Partnership (the “Partnership”) and one hotel (Yuma Hospitality LP) directly (the “Hotels”) with an aggregate of 843 suites in Arizona, southern California and New Mexico. The Trust is the sole general partner in the Partnership. The Hotels are managed by InnSuites Hotels,Inc. (“InnSuites Hotels”), which is a wholly-owned subsidiary of the Trust. InnSuites Hotels holds management contracts under which it provides hotel management services to the Hotels, as well as four hotels with an aggregate of 544 suites owned by affiliates of James F. Wirth (“Mr. Wirth”), the Trust’s Chairman, President and Chief Executive Officer. Under the management agreements, InnSuites Hotels provides the personnel at the hotels, the expenses of which are reimbursed at cost, and manages the hotels’ daily operations, for which it receives a percentage of revenue from the hotels. InnSuites Hotels also holds licensing agreements and the “InnSuites” trademarks and provides licensing services to the Hotels, as well as the four hotels owned by affiliates of Mr. Wirth with an aggregate of 544 suites and one unrelated hotel property with 176 suites. Under the licensing agreements with affiliates of Mr. Wirth, InnSuites Hotels receives a fixed monthly fee based on the number of units in the hotel property in exchange for use of the “InnSuites” trademark. Under the licensing agreement with the unrelated property, InnSuites Hotels receives a revenue-based monthly fee in exchange for the use of the trademark. The Trust’s general partnership interest in the Partnership was 71.41% as of both April 30 and January 31, 2010.The weighted average for the three months ended April 30, 2010 and 2009 was 71.41% and 70.94%, respectively. PARTNERSHIP AGREEMENT The Partnership Agreement of the Partnership (the “Partnership Agreement”) provides for the issuance of two classes of limited partnership units, ClassA and ClassB. Such classes are identical in all respects, except that each ClassA limited partnership unit is convertible into a like number of Shares of Beneficial Interest of the Trust at any time at the option of the limited partner. A total of 369,391 ClassA limited partnership units were issued and outstanding as of both April 30 and January 31, 2010. Additionally, as of April 30 and January 31, 2010, a total of 3,407,938 ClassB limited partnership units were held by Mr. Wirth and his affiliates on that date, in lieu of the issuance of ClassA limited partnership units. Each ClassB limited partnership unit is identical to Class A limited partnership units in all respects, except that Class B limited partnership units are convertible only with the approval of the Board of Trustees, in its sole discretion. If all of the ClassA and B limited partnership units were converted, the limited partners in the Partnership would receive 3,777,329 Shares of Beneficial Interest of the Trust as of April 30, 2010. The Trust held 9,434,188 General Partner Units as of both April 30 and January 31, 2010. BASIS OF PRESENTATION The financial statements of the Partnership, InnSuites Hotels and Yuma Hospitality LP are consolidated with the Trust, and all significant intercompany transactions and balances have been eliminated. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions for Form10-Q and Article8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended April 30, 2010 are not necessarily indicative of the results that may be expected for the year ended January31, 2011. For further information, refer to the consolidated financial statements and footnotes thereto included in the Trust’s Annual Report on Form10-K as of and for the year ended January 31, 2010. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The accounting policies that the Trust believes are most critical and involve the most subjective judgments include estimates and assumptions of future revenue and expenditures used to project cash flows. Future cash flows are used to determine the recoverability (or impairment) of the carrying values of the Trust’s assets in the event management is required to test an asset for recoverability of carrying value under FASB authoritative guidance related to the impairment or disposal of long-lived assets.For hotel properties held for use, if the carrying value of an asset exceeds the estimated future undiscounted cash flows over its estimated remaining life, the Trust recognizes an impairment expense to reduce the asset’s carrying value to its fair value. Fair value is determined by either the most current third-party property appraisal, if available, or the present value of future undiscounted cash flows over the remaining life of the asset. In cases where the Trust does not expect to recover the carrying cost of hotel properties held for sale, it will reduce the carrying value to the sales price less costs to sell. The Trust’s evaluation of future cash flows is based on historical experience and other factors, including certain economic conditions and committed future bookings. The estimated future cash flows are based upon, among other things, assumptions about expected future operating performance and may differ from actual cash flows. 4 LIQUIDITY The Trust’s principal source of cash to meet its cash requirements, including distributions to its shareholders, is the Trust’s share of the Partnership’s cash flow and its direct ownership of the Yuma, Arizona property.The Partnership’s principal source of revenue is hotel operations for the four hotel properties it owns.The Trust’s liquidity, including its ability to make distributions to its shareholders, will depend upon the Trust’s ability and the Partnership’s ability to generate sufficient cash flow from hotel operations. Hotel operations are significantly affected by occupancy and room rates, which decreased from the first quarter of fiscal year 2010 to the first quarter of fiscal year 2011.Results are also significantly impacted by overall economic conditions and conditions in the travel industry. Unfavorable changes in these factors could negatively impact hotel room demand and pricing, which would reduce our profit margins on rented suites. In past years, the Trust has relied on cash flows from operations to meet its financial obligations as they come due. However, for the remainder of fiscal year 2011 (May 1, 2010 through January 31, 2010), the Trust’s management has projected that cash flows from operations alone may not be sufficient to meet all of its financial obligations as they come due in the last two quarters offiscal year 2011. Based on this projection, the Trust refinanced its Yumahotel property, netting enough cash for management to believe that the Trust will meet all of its financial obligations as they come due during fiscal year 2011. In addition, the Trust has an established $350,000 line of credit, of which approximately all was available at April 30, 2010. Also, management of the Trust is currently exploring the possibility of refinancing certain hotel properties. REVENUE RECOGNITION Room, food and beverage, telecommunications, management and licensing fees and other revenue are recognized as earned as services are provided and items are sold. Payroll reimbursements are recorded as the Trust provides its personnel to the hotels under management and are not netted with the corresponding payroll expense. INCOME PER SHARE Basic and diluted loss per share have been computed based on the weighted-average number of Shares of Beneficial Interest outstanding during the periods and potentially dilutive securities. For the three months ended April 30, 2010 and 2009, there were ClassA and ClassB limited partnership units outstanding, which are convertible to Shares of Beneficial Interest of the Trust. Assuming conversion, the aggregate weighted-average incremental increase of the Shares of Beneficial Interest would have been 3,777,329 and 3,839,536 for the first three months of fiscal year 2011 and 2010, respectively. For the three months ended April 30, 2010 April 30, 2009 Income attributable to Controlling Interest $ $ Plus: Income attributable to non-controlling interests ) Income attributable to Controlling Interest after unit conversion $ $ Weighted average common shares outstanding Plus: Weighted average incremental shares resulting from unit conversion Weighted average common shares outstanding after unit conversion Basic Income Per Share $ $ Diluted Income Per Share $ $ 5 3. STOCK-BASED COMPENSATION For the three months ended April 30, 2010, the Trust recognized expenses of $12,150 related to stock-based compensation. During the three months ended April 30, 2009, the Trust recognized expense of $5,850.The Trust did not issue any restricted shares during the first three months of fiscal year 2011. The following table summarizes restricted share activity during the three months ended April 30, 2010: Restricted Shares Shares Weighted-Average Per Share Grant Date Fair Value Balance at January 31, 2010 Granted — — Vested Forfeited — — Balance of unvested awards at April 30, 2010 The following table summarizes restricted share activity during the three months ended April 30, 2009: Restricted Shares Shares Weighted-Average Per Share Grant Date Fair Value Balance at January 31, 2009 Granted — — Vested Forfeited — — Balance of unvested awards at April 30, 2009 No cash was paid out or received by the Trust relating to restricted share awards during the three months ended April 30, 2010 or 2009. As of April 30, 2010, the Trust had 8,594,676 Shares of Beneficial Interest outstanding. 4. RELATED PARTY TRANSACTIONS As of April 30, 2010 and 2009, Mr. Wirth and his affiliates held 3,407,938 ClassB limited partnership units in the Partnership. As of April 30, 2010 and 2009, Mr. Wirth and his affiliates held 5,089,632 and 5,573,624 Shares of Beneficial Interest of the Trust, respectively. The Trust recognized related party payroll reimbursement revenue and related payroll expense to Mr. Wirth and his affiliates in the amounts of $680,568 and $620,079 for the three months ended April 30, 2010 and 2009, respectively. 5. NOTES PAYABLE TO BANKS On March 3, 2008, we established an $850,000 revolving line of credit, replacing a $750,000 line of credit that matured on May 18, 2008. The line of credit, with an original maturity date of July 15, 2009, had no financial covenants and bore interest at Wall Street Journal prime. During the second quarter of fiscal year 2010, we extended the maturity date of the line of credit to June 30, 2010.In addition, the extension agreement implemented an interest rate floor of 6.25%, which was the effective rate as of April 30, 2010, and granted additional security to the lender through a junior lien on the Yuma, Arizona property.On April 7, 2010, in connection with the increase in the amount of the first mortgage on the Yuma property, the amount available under the line of credit was reduced to $350,000.As of April 30, 2010, we had not drawn any of the funds available under the line of credit. 6 6.MORTGAGE NOTES PAYABLE On April 7, 2010, we increased our mortgage note payable secured by the Yuma, Arizona property.The new balance of the mortgage note payable is $5.0 million.The additional $1.0 million borrowed bears interest at 8.0% and matures on December 31, 2013.The note is due in monthly interest-only installments of $30,000, an increase of $6,667 from the previous monthly interest-only installments of $23,333.We used the $1.0 million to build operating reserves and reduce payables. 7. STATEMENTS OF CASH FLOWS, SUPPLEMENTAL DISCLOSURES The Trust paid $380,111 and $372,863 in cash for interest for the three months ended April 30, 2010 and 2009, respectively. 8.COMMITMENTS AND CONTINGENCIES Two of the Hotels are subject to non-cancelable ground leases expiring in 2033 and 2050.Total expense associated with the non-cancelable ground leases for the three months ended April 30, 2010 was $51,656, plus a variable component based on gross revenues of each property that totaled approximately $27,636. During the second quarter of fiscal year 2010, the Trust entered into a five-year office lease for its corporate headquarters.The Trust recorded $6,156 of general and administrative expense related to the lease during the three-month period ended April 30, 2010.The Trust recorded no such expense in the prior year period.The lease includes a base rent charge of $24,000 for the first lease year with annual increases to a final year base rent of $39,600.The Trust has the option to cancel the lease after each lease year for penalties of four months rent after the first year with the penalty decreasing by one month’s rent each successive lease year.It is the Trust’s intention to remain in the office for the duration of the five-year lease period. Future minimum lease payments under the non-cancelable ground leases and office lease are as follows: Fiscal Year Ending Remainder of 2011 $ Thereafter Total $ The Trust is obligated under loan agreements relating to four of its Hotels to deposit 4% of the individual Hotel’s room revenue into an escrow account to be used for capital expenditures.The escrow funds applicable to the four Hotel properties for which a mortgage lender escrow exists are reported on the Trust’s Consolidated Balance Sheet as “Restricted Cash.” InnSuites Hotels has entered into franchise arrangements with Best Western International for four of the Hotel properties.These agreements provide for fees to be paid by the Hotels based on revenue and reservations received, and contain no minimum payment provisions. The nature of the operations of the Hotels exposes them to risks of claims and litigation in the normal course of their business.Although the outcome of these matters cannot be determined, management does not expect that the ultimate resolution of these matters will have a material adverse effect on the consolidated financial position, results of operations or liquidity of the Trust. The Trust is involved from time to time in various other claims and legal actions arising in the ordinary course of business.In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the Trust’s consolidated financial position, results of operations or liquidity. 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL The following discussion should be read in conjunction with our unaudited consolidated financial statements and notes thereto appearing elsewhere in this Form10-Q. We own the sole general partner’s interest in the Partnership. Our principal source of cash flows is from the operations of the Hotels and management and licensing contracts with affiliated and third-party hotels. Our principal source of cash to meet our cash requirements, including distributions to our shareholders, is our share of the Partnership’s cash flow and our direct ownership of the Yuma, Arizona property.The Partnership’s principal source of revenue is hotel operations for the four hotel properties it owns.Our liquidity, including our ability to make distributions to our shareholders, will depend upon our ability and the Partnership’s ability to generate sufficient cash flow from hotel operations. Hotel operations are significantly affected by occupancy and room rates, which decreased from the first quarter of fiscal year 2010 to the first quarter of fiscal year 2011.Results are also significantly impacted by overall economic conditions and conditions in the travel industry. Unfavorable changes in these factors could negatively impact hotel room demand and pricing, which would reduce our profit margins on rented suites. In past years, the Trust has relied on cash flows from operations to meet its financial obligations as they come due. However, for the remainder of fiscal year 2011 (May 1, 2010 through January 31, 2010), the Trust’s management has projected that cash flows from operations alone may not be sufficient to meet all of its financial obligations as they come due in the last two quarters offiscal year 2011. Based on this projection, the Trust refinanced its Yuma hotel property, netting enough cash for management to believe that theTrust will meet all of its financial obligations as they come due during fiscal year 2011. In addition, the Trust has an established $350,000 line of credit, of which approximately all was available at April 30, 2010. Also, management of the Trust is currently exploring the possibility of refinancing certain hotel properties. CRITICAL ACCOUNTING POLICIES AND ESTIMATES In our Annual Report on Form10-K for the year ended January 31, 2010, we identified the critical accounting policies that affect our more significant estimates and assumptions used in preparing our consolidated financial statements. We believe that the policies we follow for the valuation of our hotel properties, which constitute the majority of our assets, are our most critical policies. Those policies include methods used to recognize and measure any identified impairment of our hotel properties assets. There have been no material changes to our critical accounting policies since January31, 2010. RESULTS OF OPERATIONS Our expenses consist primarily of hotel operating expenses, property taxes, insurance, corporate overhead, interest on mortgage debt, professional fees and depreciation of the Hotels. Our operating performance is principally related to the performance of the Hotels. Therefore, management believes that a review of the historical performance of the operations of the Hotels, particularly with respect to occupancy, calculated as rooms sold divided by the number of rooms available, average daily rate (“ADR”), calculated as total room revenue divided by number of rooms sold, and revenue per available room (“REVPAR”), calculated as total room revenue divided by the number of rooms available, is appropriate for understanding revenue from the Hotels. Occupancy was 62.2% for the three months ended April 30, 2010, a decrease of 8.0% from the prior year same period. ADR decreased $1.46, or 1.8%, to $80.89. The decrease in ADR and reduced occupancy resulted in a decrease of $7.50, or 13.0%, in REVPAR to $50.33 from $57.83 in the prior year period.The decrease in occupancy is due to the downward trend in our economy, which caused less vacation and fewer business travelers. 8 The following table shows occupancy, ADR and REVPAR for the periods indicated: FOR THE THREE MONTHS ENDED April 30, OCCUPANCY % % AVERAGE DAILY RATE (ADR) $ $ REVENUE PER AVAILABLE ROOM (REVPAR) $ $ No assurance can be given that the trends reflected in this data will improve or that occupancy, ADR or REVPAR will not continue to decrease as a result of changes in national or local economic or hospitality industry conditions. We expect the current global recession to negatively affect our business at least through the end of this current fiscal year. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2, 2009 A summary of the operating results for the three months ended April 30, 2010 and 2009 is: Change % Change Revenue $ $ $ ) % Operating Income $ $ $ ) % Total Expenses $ $ $ ) % Net Income Attributable to Controlling Interest $ $ $ ) % Net Income Per Share - Basic $ $ $ ) % Net Income Per Share - Diluted $ $ $ ) % For the three months ended April 30, 2010, our total revenue was $4.9 million, a decrease of $568,000, or 10.3%, compared with the prior year period total of $5.5 million. Revenues from hotel operations, which include Room, Food and Beverage, Telecommunications and Other revenues, decreased 12.5% to $4.2 million for the three months ended April 30, 2010, from $4.8 million for the three months ended April 30, 2009. Hotel operations, including Food and Beverage operations, experienced decreases in revenues during the first quarter of fiscal year 2011 due to lower occupancy and increased rate pressure, most prominently at our Yuma, Arizona location as a result of increased supply in the area. Expenses may not decline proportionately with a decline in revenues due to a high degree of operational and financial leverage in the hotel industry. Total expenses were $4.8 million for the three months ended April 30, 2010, a decrease of $89,000, or 1.8%, from the prior year period total of $4.9 million.Total operating expenses were $4.4 million for the three months ended April 30, 2010, a decrease of $96,000, or 2.1%, from the prior year period total of $4.5 million.The majority of the hotel operating expenses decreased due to lower occupancy. General and administrative expense was $804,000 for the three months ended April 30, 2010, a decrease of $47,000, or 5.5%, from the prior year period total of $851,000. The decrease was primarily due to reduced professional fees and salary expenses incurred by the Trust. Total interest expense was $389,000 for the three months ended April 30, 2010, consistent with the prior year period total of $382,000. 9 FUNDS FROM OPERATIONS (FFO) We recognize that industry analysts and investors use Funds From Operations (“FFO”) as a financial measure to evaluate and compare equity REITs. We also believe it is meaningful as an indicator of net income, excluding most non-cash items, and provides information about our cash available for distributions, debt service and capital expenditures. We follow the March 1995 interpretation of the National Association of Real Estate Investment Trusts (“NAREIT”) definition of FFO, as amended January 1, 2000, which is calculated (in our case) as net income or loss (computed in accordance with GAAP), excluding gains (or losses) from sales of property, depreciation and amortization on real estate property and extraordinary items. FFO does not represent cash flows from operating activities in accordance with GAAP and is not indicative of cash available to fund all of our cash needs. FFO should not be considered as an alternative to net income or any other GAAP measure as an indicator of performance and should not be considered as an alternative to cash flows as a measure of liquidity. In addition, our FFO may not be comparable to other companies' FFO due to differing methods of calculating FFO and varying interpretations of the NAREIT definition.The following table shows the reconciliation of FFO to Net Income Attributable to Shares of Beneficial Interest: For the Three Months Ended April 30, Net Income Attributable to Controlling Interest $ $ Hotel Property Depreciation Loss on Disposition of Hotels Non-Controlling Interest Share of Depreciation and Loss on Disposition Funds from Operations $ $ FFO decreased approximately $453,000 for the three month period ended April 30, 2010, reflecting a decrease of 49.4% when compared to the prior year period. The decrease was primarily due to lower occupancies and room rates resulting in less revenue during the period. LIQUIDITY AND CAPITAL RESOURCES Through our ownership interest in the Partnership, Yuma Hospitality LP and InnSuites Hotels, we have a proportionate share of the benefits and obligations of the Partnership’s and Yuma Hospitality LP’s ownership interests, as well as InnSuites Hotels’ operational interests, in the Hotels. Our principal source of cash to meet our cash requirements, including distributions to our shareholders, is our share of these cash flows. Our liquidity, including our ability to make distributions to our shareholders, will depend upon the ability to generate sufficient cash flows from hotel operations. We have principal of $622,286 due and payable for the remainder of fiscal year 2011 under mortgage notes payable. For the period between May 1, 2010 and April 30, 2011, we have principal of $840,942 due and payable under mortgage notes payable. We anticipate that current cash balances, future cash flows from operations and available credit will be sufficient to satisfy these obligations as they become due. In the event cash flows from operations are insufficient to satisfy these obligations as they become due, we may seek to refinance properties, negotiate additional credit facilities or issue debt instruments. We have no principal due and payable for the remainder of fiscal year 2011 or thereafter under notes and advances payable to Mr. Wirth and his affiliates. On March 3, 2008, we established an $850,000 revolving line of credit, replacing a $750,000 line of credit that matured on May 18, 2008. The line of credit, with an original maturity date of July 15, 2009, had no financial covenants and bore interest at Wall Street Journal prime. During the second quarter of fiscal year 2010, we extended the maturity date of the line of credit to June 30, 2010.In addition, the extension agreement implemented an interest rate floor of 6.25%, which was the effective rate as of April 30, 2010, and granted additional security to the lender through a junior lien on the Yuma, Arizona property.On April 7, 2010, in connection with the increase in the amount of the first mortgage on the Yuma property, the amount available under the line of credit was reduced to $350,000.As of April 30, 2010, we had not drawn any of the funds available under the line of credit. During the first quarter of fiscal year 2011, we increased our mortgage note payable secured by the Yuma, Arizona property.The new balance of the mortgage note payable is $5.0 million.The additional $1.0 million borrowed bears interest at 8.0% and matures on December 31, 2013.The note is due in monthly interest-only installments of $30,000, an increase of $6,667 from the previous monthly interest-only installments of $23,333.We used the $1.0 million to build operating reserves and reduce payables. We may seek to negotiate additional credit facilities or issue debt instruments. Any debt incurred or issued by us may be secured or unsecured, long-term, medium-term or short-term, bear interest at a fixed or variable rate and be subject to such other terms as we consider prudent. We continue to contribute to a Capital Expenditures Fund (the “Fund”) an amount equal to 4% of the Hotels’ room revenues. The Fund is restricted by the mortgage lender for four of our properties. As of April 30, 2010, $128,935 was held in restricted capital expenditure funds and is included on our Balance Sheet as “Restricted Cash.” The Fund is intended to be used for capital improvements to the Hotels and for refurbishment and replacement of furniture, fixtures and equipment, in addition to other uses of amounts in the Fund considered appropriate from time to time. During the three months ended April 30, 2010, the Hotels spent $250,724 for capital expenditures. We consider the majority of these improvements to be revenue producing. Therefore, these amounts have been capitalized and are being depreciated over their estimated useful lives. The Hotels also spent $327,014 and $288,190 during the three-month periods ended April 30, 2010 and 2009, respectively, on repairs and maintenance and these amounts have been charged to expense as incurred. As of April 30, 2010, we have no commitments for capital expenditures beyond the 4% reserve for refurbishment and replacements set aside annually for each hotel property. 10 OFF-BALANCE SHEET FINANCINGS AND LIABILITIES Other than lease commitments and legal contingencies incurred in the normal course of business, we do not have any off-balance sheet financing arrangements or liabilities. We do not have any majority-owned subsidiaries that are not included in the consolidated financial statements. (See Note2 - “Summary of Significant Accounting Policies.”) SEASONALITY The Hotels’ operations historically have been seasonal. The three southern Arizona hotels experience their highest occupancy in the first fiscal quarter and, to a lesser extent, the fourth fiscal quarter. The second fiscal quarter tends to be the lowest period of occupancy at those three southern Arizona hotels. This seasonality pattern can be expected to cause fluctuations in our quarterly revenue. The two hotels located in California and New Mexico historically experience their most profitable periods during the second and third fiscal quarters (the summer season), providing some balance to the general seasonality of our hotel business. To the extent that cash flows from operations are insufficient during any quarter, because of temporary or seasonal fluctuations in revenue, we may utilize other cash on hand or borrowings to make distributions to our shareholders or to meet operating needs. No assurance can be given that we will make distributions in the future. FORWARD-LOOKING STATEMENTS Certain statements in this Form10-Q, including statements containing the phrases “believes,” “intends,” “expects,” “anticipates,” “predicts,” “will be,” “should be,” “looking ahead,” “may” or similar words, constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. We intend that such forward-looking statements be subject to the safe harbors created by such Acts. These forward-looking statements include statements regarding our intent, belief or current expectations in respect of (i)the declaration or payment of dividends; (ii)the leasing, management or operation of the Hotels; (iii)the adequacy of reserves for renovation and refurbishment; (iv)our financing plans; (v)our position regarding investments, acquisitions, developments, financings, conflicts of interest and other matters; and (vi)trends affecting our or any Hotel’s financial condition or results of operations. These forward-looking statements reflect our current views in respect of future events and financial performance, but are subject to many uncertainties and factors relating to the operations and business environment of the Hotels that may cause our actual results to differ materially from any future results expressed or implied by such forward-looking statements. Examples of such uncertainties include, but are not limited to: • local or national economic and business conditions, including, without limitation, conditions which may affect public securities markets generally, the hospitality industry or the markets in which we operate or will operate; • fluctuations in hotel occupancy rates; • changes in room rental rates that may be charged by InnSuites Hotels in response to market rental rate changes or otherwise; • seasonality of our business; • interest rate fluctuations; • changes in government regulations, including federal income tax laws and regulations; • competition; • any changes in our financial condition or operating results due to acquisitions or dispositions of hotel properties; • insufficient resources to pursue our current strategy; • concentration of our investments in the InnSuites Hotels® brand; • loss of franchise contracts; • real estate and hospitality market conditions; • hospitality industry factors; • our ability to meet present and future debt service obligations; • terrorist attacks or other acts of war; • outbreaks of communicable diseases; • natural disasters; and • loss of key personnel. We do not undertake any obligation to update publicly or revise any forward-looking statements whether as a result of new information, future events or otherwise. Pursuant to Section21E(b)(2)(E)of the Securities Exchange Act of 1934, the qualifications set forth hereinabove are inapplicable to any forward-looking statements in this Form10-Q relating to the operations of the Partnership. 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 4(T). CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our principal executive officer and principal financial officer, of our disclosure controls and procedures (as defined in Rules13a-15(e)and 15d-15(e)under the Securities Exchange Act of 1934). Based on this evaluation, the principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective as of April 30, 2010 to ensure that information required to be disclosed by us in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rulesand forms, and that such information is accumulated and communicated to our management, including the principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. There was no change in our internal control over financial reporting during our most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 12 PARTII OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS See Note 8 to the notes to unaudited consolidated financial statements. ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On January 2, 2001, the Board of Trustees approved a share repurchase program under Rule 10b-18 of the Securities Exchange Act of 1934, as amended, for the purchase of up to 250,000 limited partnership units in the Partnership and/or Shares of Beneficial Interest in open market or privately negotiated transactions.On September 10, 2002, August 18, 2005 and September 10, 2007, the Board of Trustees approved the purchase of up to 350,000 additional limited partnership units in the Partnership and/or Shares of Beneficial Interest in open market or privately negotiated transactions.Additionally, on January 5, 2009, September 15, 2009 and January 31, 2010, the Board of Trustees approved the purchase of up to 300,000, 250,000 and 350,000, respectively, additional limited partnership units in the Partnership and/or Shares of Beneficial Interest in open market or privately negotiated transactions.Acquired Shares of Beneficial Interest will be held in treasury and will be available for future acquisitions and financings and/or for awards granted under the InnSuites Hospitality Trust 1997 Stock Incentive and Option Plan.During the three months ended April 30, 2010, we acquired 10,750 Shares of Beneficial Interest in open market transactions at an average price of $1.47 per share. We intend to continue repurchasing Shares of Beneficial Interest and RRF Limited Partnership Units in compliance with applicable legal and NYSE Amex requirements.We remain authorized to repurchase an additional 368,122 limited partnership units in the Partnership and/or Shares of Beneficial Interest pursuant to the share repurchase program, which has no expiration date. Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Partof Publicly Announced Plans Maximum Number of Shares that MayBe Yet Purchased Under the Plans February 1 – February, 2010 $ March 1 – March 31, 2010 $ April 1 – April 30, 2010 $ . ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.REMOVED AND RESERVED ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS a) Exhibits Section302 Certification By Chief Executive Officer Section302 Certification By Chief Financial Officer Section906 Certification of Principal Executive Officer and Principal Financial Officer 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INNSUITES HOSPITALITY TRUST Dated: June 3, 2010 /s/ James F. Wirth James F. Wirth Chairman, President and Chief Executive Officer Dated: June 3, 2010 /s/ Anthony B. Waters Anthony B. Waters Chief Financial Officer 14
